Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2020 has been entered.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 09/29/2020 are acknowledged.  Claims 8-30 are cancelled,  Claims 1-2 and 5-6 are amended and new claims 31-35 are added. Claims under consideration in the instant office action are claims 1-7 and 31-35.	


Claim Rejections - 35 USC § 103
New Grounds of rejection necessitated by the amendment dated 09/296/2020
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-7 and 31-35  are rejected under 35 U.S.C. 103(a) as being unpatentable over  Damaj et al. (US 2009/0227633, already of record) in view of  Weil et al. ( Curr Probl Cancer 2011: 35 (1)-pages 1-29)
Damaj discloses  pharmaceutical composition including a proton pump inhibitor such as lansoprazole, omeprazole, or other proton pump inhibitor (PPI)  and derivatives thereof may be used for the treatment or prevention of cancer. He further discloses that a pharmaceutical composition comprising a proton pump inhibitor such as lansoprazole may be used for the treatment or prevention of breast cancer among others and the Treatment of these conditions may be accomplished by administering to a subject an effective amount of the pharmaceutical composition according to embodiments of the present invention [0038]. Damaj discloses that the  PPI, e.g., lansoprazole, may be administered to a subject together with another chemotherapeutic agent that include, but are not limited to, alkylating agents, such as carboplatin and cisplatin; nitrogen mustard alkylating agents; nitrosourea alkylating agents, such as carmustine (BCNU); antimetabolites, such as methotrexate; purine analog antimetabolites; pyrimidine analog antimetabolites, such as fluorouracil (5-FU) and gemcitabine; hormonal antineoplastics, such as goserelin, leuprolide, and tamoxifen; natural antineoplastics, such as aldesleukin, interleukin-2, docetaxel, etoposide (VP-16), interferon, paclitaxel, and tretinoin (ATRA); antibiotic natural antineoplastics, such as bleomycin, dactinomycin, daunorubicin, doxorubicin, and mitomycin; and vinca alkaloid natural antineoplastics, such as vinblastine and vincristine [0059]
Damaj does not teach the method further comprising adding, PARP inhibitor in the treatment of breast cancer.
st para under PARP inhibitors). They further teach the efficacy of PARP inhibitors in combination with cytotoxic therapy, with ionizing radiation and as a single agent (see all sections under PARP inhibitor, pages 10-11. In addition they teach that Olaparib is an oral PARP inhibitor with IC50 of 4.9 nM for PARP-1. It has been extensively evaluated in BRCA tumors and that it is the first PARP inhibitor to show activity in BRCA-related ovarian and breast cancers. It is been tested in combination with DNA damaging agents, such as topotecan, doxorubicin, carboplatin, carboplatin and paclitaxel, irinotecan, dacarbazine, and gemcitabine and cisplatin as well as with antiangiogenesis agents and as a single agent (page 13, 1st paragraph under 
As such it would be obvious to a person of ordinary skill in the art to utilize the said agents Lansoprazole or other PPI  in combination with a PARP inhibitor in the treatment of Breast  cancer. It would also be obvious to combine the Lansoprazole and Pantoprazole with Olaparib or Iniparib or Velipariv since both these agents are known in the art for treatment of Breast cancer.
 Moreover, both PPI  and PARP inhibitors  are individually known in the art as agents for treating  Breast cancers, whose efficacy when administered alone or in combination  with other chemotherapeutic agents are  well established as taught by the references above. It is generally obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 205 U.S.P.Q. 1069 (CCPA 1980). The idea for combining said compositions flows logically from their having been individually taught in the prior art. In re Crockett, 126 U.S.P.Q. 186, 188 (CCPA 1960).Accordingly, to establish obviousness in such fact situations it is NOT necessarythat the motivation come explicitly from the reference itself (although the Examiner believes it does, as discussed supra). The natural presumption that two individually  presumption. Further, it is clear from the prior art that PPI and PARP inhibitors  potentiates the antitumor effect of a number of anticancer agents and act synergistically with them because of their mechanism of action . One skilled in the art would have been imbued with at least a reasonable expectation that PPI in combination with PARP inhibitor would yield synergistic effects and as such provide another therapeutic approach to treatment of Breast cancer. 

Conclusion
Claims 1-7 and 31-35 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA M RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on M-F 8.30 am -4.30 pm If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melenie Gordon can be reached on (571) 272-8037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629